Citation Nr: 18100394
Decision Date: 04/11/18	Archive Date: 04/11/18

DOCKET NO. 14-25 219A
DATE:	April 11, 2018
ISSUES DECIDED:	4	ISSUES REMANDED:	7
 
ORDER
New and material evidence having been received, the claim for entitlement to service connection for bilateral flat feet is reopened and, to that extent, the claim is granted.
Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to June 17, 2015 is denied.
Entitlement to a disability rating of 70 percent, but no higher, for PTSD is granted effective June 17, 2015.
Entitlement to an effective date earlier than December 16, 2009, for the assignment of a 20 percent disability rating for degenerative disc disease of the lumbar spine (back disability) is denied.
FINDINGS OF FACT
1. The Veterans claim for entitlement to service connection for bilateral flat feet was denied in an August 2005 Rating Decision.  The Veteran did not timely appeal the decision or submit new and material evidence within the appeal period and, as such, that Rating Decision is final with respect to this issue.
2. Evidence submitted since the August 2005 Rating Decision is new and relates to unestablished facts necessary to substantiate the claim for entitlement to service connection for bilateral flat feet.
3. Prior to June 17, 2015, the Veterans PTSD manifested in symptoms that most nearly approximated occupational and social impairment with reduced reliability and productivity.  
4. Since June 17, 2015, the Veterans PTSD manifested in symptoms most nearly approximating occupational and social impairment with deficiencies in most areas.
5. The Veterans claim for entitlement to an increased disability rating for a back disability was received on January 6, 2010; an increased disability rating was granted from December 16, 2009, the day following the Veterans separation for a period of active duty.  It is not factually ascertainable from the evidence that the Veterans back disability met the criteria for a higher disability rating at any point prior to December 16, 2009, under the pertinent regulations.
CONCLUSIONS OF LAW
1. The August 2005 Rating Decision is final with respect to the issue of entitlement to service connection for bilateral flat feet.  38 U.S.C. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2005); currently 38 U.S.C. § 7105 (2012); 38 C.F.R. § (b); 20.302, 20.1103 (2017).
2. Evidence submitted to reopen the claim of entitlement to service connection for bilateral flat feet is new and material, and the claim is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).
3. The criteria for a disability rating in excess of 50 percent for PTSD prior to June 17, 2015 have not been satisfied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).T
4. The criteria for a disability rating of 70 percent, but no higher, for PTSD have been satisfied since June 17, 2015.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).
5. The criteria for an effective date earlier than December 16, 2009, for the assignment of a 20 percent disability rating for a back disability have not been satisfied.  38 U.S.C. §§ 1155, 5110 (2012); 38 C.F.R. § 3.400 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from November 1981 to June 1995, November 2008 to December 2009, December 2010 to February 2012, and July 2012 to November 2012, to include service in Afghanistan.  The Veteran was awarded a Combat Action Badge, among other decorations.
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Board [of Veterans Appeals (Board)]s obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
The Board has thoroughly reviewed all of the evidence in the Veterans claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veterans favor.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
New and Material Evidence
The Veterans initial claim for service connection for bilateral flat feet was denied by the Regional Office (RO) in August 2005.  The Veteran did not timely appeal the August 2005 Rating Decision, nor did he submit relevant evidence within one year of the notification of the decision; therefore, the August 2005 decision is final.  See 38 U.S.C. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2005); currently 38 U.S.C. § 7105 (2012); 38 C.F.R. § (b); 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  
Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).
For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Veterans claim for entitlement to service connection for bilateral flat feet was denied because the evidence at the time did not demonstrate a current disability.  Since August 2005, evidence including lay statements, medical records and opinions, and service treatment records from later periods of service, have been submitted and suggest the Veteran has flat feet.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, supra.  Accordingly, the Board finds that new and material evidence has been received and the Veterans claim for entitlement to service connection for bilateral flat feet is reopened. 
Increased Rating
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the persons ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
The Veterans service-connected PTSD is currently rated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board notes that Diagnostic Code 9411 directs the rater to consider the appropriate rating under the General Rating Formula for Mental Disorders (Mental Disorders Formula).
Under the Mental Disorders Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.
A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.
A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.
When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2017).
When determining the appropriate disability evaluation to assign, the Boards primary consideration is a veterans symptoms, but it must also make findings as to how those symptoms impact the Veterans occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term such as in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  A veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.
The Veteran first underwent VA examination in connection with this claim in March 2010.  He reported that he often got agitated or frustrated, and that his wife and children said that he yelled all of the time.  He had difficulty maintaining sleep, in part due to nightmares about combat occurring two to three times per week.  He also described experiencing intrusive thoughts several times per week and that he had difficulty with anger control.  The Veteran did not like being around people and did not maintain friendships.  He isolated from family and experienced startle and irritation with noise.  The examiner opined that the Veteran suffered from a moderate degree of impairment in social and occupational functioning.
The Veteran again underwent VA examination in April 2010, and reported difficulty initiating and maintaining sleep.  He stated that he was afraid to go to sleep and made an effort to stay awake as long as possible.  The Veteran also described feeling constantly angry, irritable, and agitated, which he tried to relieve by going off by himself and screaming.  He reported frequent intrusive thoughts of his combat experiences, as well as nightmares about combat.  The Veteran indicated that he had been married for 14 years, but had been having more arguments and sexual difficulties due to his current symptoms, and that he had difficulty with the level of noise his 5 children made.  He stated that he preferred to try to stay by himself, and spent a lot of time listening to running water in the bathroom in order to comfort himself.  The examiner noted that the Veteran did not demonstrate overt suicidal ideation but did have passive thoughts of death and frequently wished he would not wake up.  On examination the Veteran was adequately groomed and no odd behaviors or mannerisms were noted.  Speech was clear, coherent, and goal directed but slow and soft.  Speech was logical in content.  He was alert and oriented.  He denied suicidal and homicidal ideation.  The Veteran presented with agitated motor activity and a sad affect, but his memory was within normal limits.
The Veteran next underwent VA examination in September 2012.  He described having anger control problems as well as symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that the Veterans symptoms resulted in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  
In May 2015, the Veteran underwent a Mental Status Examination for purposes of obtaining disability benefits from the Social Security Administration.  The examiner noted ongoing depression with symptoms of edginess, irritability, and hypervigilance.  On examination he was alert and oriented with appropriate grooming and hygiene.  Speech was normal.  The Veterans overall mood was noted to be somewhat lethargic with a congruent affect, but he was able to independently maintain his own hygiene with motivation from his wife and there was no evidence of overt psychosis or delusional process.  Thought process was logical, linear and goal directed.  No memory deficiencies were reported after testing.  The examiner also noted evidence of irritability, anxiety, and depressive symptomatology as well as an intrusive memory pattern of past traumatic events from his time in combat.
The Veteran also submitted a Disability Benefits Questionnaire completed by a private psychologist and dated June 2015.  The clinician reviewed the claims file and evaluated the Veteran.  The Veteran endorsed symptoms of depression, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, an inability to establish and maintain effective work relationships, difficulty adapting to stressful circumstances, suicidal ideation, persistent delusions or hallucinations, neglect of personal appearance or hygiene, and an intermittent inability to perform activities of daily living.  He reported that he could no longer enjoy the simplest of activities.  The clinician noted that the Veteran presented with variable concentration, appropriate thought content, goal-directed organization of thought, anxious and nervous mood, and restricted affect, and that the Veteran seemed suspicious and vigilant.  The clinician ultimately opined that the Veterans symptoms resulted in occupational and social impairment with deficiencies in most areas, and that he would have significant difficulty with employment.
Treatment records and lay statements throughout the period on appeal reflect symptoms consistent with those noted upon examination.
The Board finds that a rating in excess of 50 percent is not warranted prior to June 17, 2015.  While the Veteran has reported thoughts of death, he has denied suicidal ideation.  Obsessional rituals are not present and the Veterans speech has been described as logical and relatively normal, although slow and soft at times.  Near-continuous panic was not reported during this period.  While the Veteran had depression during this period it did not rise to the level of affecting the ability to function independently, appropriately and effectively.  Notably, the Veteran successfully served in the military for portions of this period.  While the Veteran reported irritability, this appears to have been provoked  e.g., noise from children  and did not result in periods of violence.  The Veteran was oriented and appropriately groomed during this period.  While some level of difficulty with stressful situations and relationships is demonstrated, this did not rise to the level of difficulty in adapting to stressful circumstances (including work or a worklike setting) or an inability to establish and maintain effective relationships.  Again, it is noted the Veteran was able to successfully serve in the military during this time period.  He was also married and had a relationship with his children.  He reported attending church as well.  In addition, even considering all of the reported symptoms the March 2010 VA examiner opined the Veteran suffered from a moderate degree of impairment in social and occupational functioning, and the September 2012 VA examiner opined the Veterans symptoms resulted in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The medical evidence, which was compiled after examination and review of the Veterans history and statements, shows a level of disability less than occupational and social impairment with deficiencies in most areas during this period.  
Beginning June 17, 2015, the Board finds that the evidence demonstrates that a disability rating of 70 percent, but no higher, is warranted.  In that regard, the evidence demonstrates that the Veteran suffered from symptoms including, and commensurate with, frequent suicidal ideation, near-continuous panic or depression affecting the ability to function, unprovoked irritability, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and severe difficulty establishing and maintaining effective relationships.  The Board does not find, however, that a total disability rating is warranted at any time.  While the Veteran was noted to experience hallucinations or delusions, such symptoms were only noted on one occasion and there is no indication they were frequent or severe.  While he had difficulty with maintaining personal hygiene, he was able to do so with assistance from his wife.  He was able to maintain a relationship, albeit occasionally strained, with his wife and children.  The evidence does not suggest gross impairment in thought processes, grossly inappropriate behavior, a persistent danger of hurting himself or others, severe memory loss, or other symptoms in line with the criteria for a total rating.  Notably, the private psychologist who noted many of these symptoms still found that overall the Veterans psychiatric disorder was productive of occupational and social impairment with deficiencies in most areas.  Accordingly, the Board cannot find that the evidence demonstrates total occupational and social impairment.
Neither the Veteran nor his representative has raised any other issues with respect to the increased rating claim, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
 
Earlier Effective Date
The Board notes that this claim has variously been framed by the RO as a claim for entitlement to an effective date earlier than December 16, 2009, for the grant of service connection for a back disability and for the assignment of a 20 percent disability rating for a back disability.  In that regard, the record reflects that service connection for a back disability was granted in a July 1996 Rating Decision with an effective date of June 24, 1995, and a disability rating of 10 percent.  The Veterans disability compensation payments were stopped while he served in a period of active duty from November 2008 to December 2009; in December 2009 he filed a claim for an increased disability rating, which was granted in October 2010 with an effective date of December 16, 2009, the day after his separation from that period of active duty.  In January 2011, the Veteran filed a Notice of Disagreement with the October 2010 Rating Decision which contained the generic language, If any claim was granted an initial or increased rating, I also wish to appeal that claim for a STILL HIGHER RATING and EARLIER EFFECTIVE DATE.  Accordingly, based on this statement and the fact that entitlement to an earlier effective date for service connection is not an appealable issue from the relevant Rating Decision, the Board finds the proper issue on appeal is entitlement to an earlier effective date than December 15, 2009, for the assignment of 20 percent disability rating for a back disability.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (holding that there is no freestanding claim for entitlement to an earlier effective date).
Generally, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  However, an effective date for increased disability compensation may be earlier than the date of receipt of the application.  In such cases, the effective date shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Norris v. West, 12 Vet. App. 413, 420 (1999).  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim; if the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o).  An effective date earlier than the date of claim may be assigned if an increase in disability is shown within the one year (look-back) period prior to the receipt of a claim, but not where the increase is shown prior to the one-year period preceding the receipt of the claim.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).
As noted above, the Veteran was granted a 20 percent disability rating with an effective date of December 16, 2009, the day after his separation from a period of active duty.  His claim for an increased disability rating was received on January 6, 2010.  The Veteran has made no assertion with respect to the effective date from which he believes the rating should be assigned.
In this case, the Veteran served on active duty for the entirety of the one year look-back period prior to the filing of his claim and, as such, he is not entitled to compensation for that time period; however, as always, the implementation of any award, including any decisions regarding time periods during which the Veteran may not receive disability compensation, are left to the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 3.654 (2017).  In any event, a review of the evidence does not reveal that his service-connected back disability increased in severity during that time period so as to warrant an increased disability rating.  Accordingly, an effective date earlier than December 16, 2009, for the assignment of a 20 percent disability rating for a back disability cannot be granted.
REMANDED ISSUES
Entitlement to service connection for a left elbow disability, entitlement to service connection for a left ankle disability, entitlement to service connection for bilateral flat feet, entitlement to a disability rating in excess of 20 percent for a back disability, entitlement to a disability rating in excess of 10 percent for left knee arthritis, entitlement to a disability rating in excess of 10 percent for a right knee arthritis, entitlement to a compensable disability rating for hypertension, and entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU) are remanded for additional development.
With respect to the claim for entitlement to service connection for a left elbow disability, the Board notes that the Veteran underwent VA examination in March 2010, at which time the examiner noted the Veterans reported history of left elbow degenerative joint disease (DJD).  Upon review, however, the Board notes that an x-ray conducted on the day of the examination did not confirm a diagnosis of DJD, but instead found evidence of an ossicle, which may have arisen from the olecranon process, and an enthesophyte at the attachment site of the triceps tendon.  As another x-ray conducted in April 1992, during the Veterans first period of active duty service, notes an osteophyte on the posterior olecranon, the Board finds remand is warranted so that an opinion may be obtained to determine with the Veterans current left elbow disability is related to the in-service findings and complaints.  
With respect to the claim for entitlement to service connection for a left ankle disability, while an April 2010 VA examiner opined that there was no objective diagnosis, VA treatment records reflect provisional diagnoses of a bone spur and sprain.  Accordingly remand is warranted so that a new VA examination and opinion may be obtained.  
With respect to the Veterans claim for entitlement to service connection for bilateral flat feet, the Veteran underwent VA examination in March 2010 but the examiner did not provide an opinion.  In that regard, the Board notes that flat feet are noted in the Veterans service treatment records from periods when he did not serve on active duty and during active duty, and finds that the evidence demonstrates this condition clearly and unmistakably pre-existed a period of active duty; specifically the periods from November 2008 forward.  An opinion is still necessary, however, to determine whether the Veterans bilateral flat feet were clearly and unmistakably not worsened by service; that is, whether it is clear and unmistakable that any permanent increase in severity of the condition during service was due to the natural progression of the condition rather than due to service.
With respect to the claims for entitlement to increased disability ratings for a back disability and bilateral knee disabilities, the Veteran last underwent VA examination in August 2012.  With respect to hypertension, the Veteran last underwent examination in April 2010.  Since that time, the evidence suggests a possible worsening of these disabilities, including radiculopathy associated with the back disability, the use of a cane associated with the knee disabilities, and the use of medication for hypertension.  Accordingly, the Board finds remand is warranted so that these disabilities may be evaluated.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  
The Veterans claim for entitlement to a TDIU has been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and is inextricably intertwined with the matters remanded herein.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  Furthermore, the Board finds that the Veteran should be given the opportunity to complete a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability so that additional information regarding the Veterans education and past employment may be obtained.
 
The matters are REMANDED for the following actions:
1. Ask the Veteran to identify all outstanding treatment records relevant to the claims for entitlement to service connection for a left elbow disability, left ankle disability and for bilateral flat feet and for entitlement to increased disability ratings for a back disability, bilateral knee disabilities, and hypertension.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e) (2017)), to include notifying the Veteran of the unavailability of the records.
2. After the above records have been associated with the claims file, send the claims file to a VA examiner for an opinion regarding the Veterans left elbow disability.  If an examination is deemed necessary to respond to the request, one should be scheduled.  
Following review of the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the left elbow ossicle and/or enthesophyte, or any other left elbow disability, had onset in or is otherwise related to the Veterans active duty service.  
The examiner should address the April 1992 left elbow x-ray findings as well as the Veterans lay statements regarding his symptoms, and must provide a complete medical rationale for any opinion expressed.
3. After the above records have been associated with the claims file, send the claims file to a VA examiner for an additional examination regarding the Veterans left ankle claim.  The claims file must be reviewed by the examiner. 
Following examination of the Veteran and review of the claims file, the examiner should address the following:
a.  Identify any and all left ankle conditions present during the period on appeal, to specifically include addressing the provisional diagnoses of bone spur and sprain and whether such conditions constitute disabilities. 
b.  The examiner should then opine as to whether it is at least as likely as not (50 percent probability or greater) that any left ankle disability is related to service, to include the documented in-service left ankle injury.
The examiner must provide a complete medical rationale for any opinion expressed.
4. After the above records have been associated with the claims file, send the claims file to a VA examiner for an opinion regarding the Veterans pes planus.  If an examination is deemed necessary to respond to the request, one should be scheduled.  
Following review of the claims file, the examiner should address the following:
a.  Did pes planus worsen in severity during any period of service?
b.  If pes planus worsened during a period of service, is it clear and unmistakable (obvious and manifest) that the pre-existing disability was not aggravated in service?  In other words, is it clear and unmistakable that any worsening was due to the natural progression of the disability?  Please identify the evidence upon which this opinion is based.    
The examiner must provide a complete medical rationale for any opinion stated.  
5. After the above records have been associated with the file, schedule the Veteran for appropriate VA examinations to determine the current symptoms, level of severity, and functional impairment associated with his service-connected back disability, bilateral knee disabilities, and hypertension.  The claims file should be reviewed by the examiner(s).  All necessary tests should be performed and the results reported.  
6. Ask the Veteran to complete a VA Form 21-8940 detailing any and all past employment and education.  Then, send any employer listed a VA Form 21-4192 to complete and return to VA.  



(CONTINUED ON NEXT PAGE)
7. After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate consideration, if in order.
 
	 	
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. D. Bruce, Associate Counsel 

